Opinion of the court delivered by
Judge Catron.
The defendant was indicted jointly with some others, for gaming. He appeared and pleaded guilty. The court fined him twenty dollars, and adjudged that he should stand committed until the fine and costs were paid, or he be otherwise discharged by due course of law. From this judgment the defendant appealed in error to this fcourt.
The objection to the judgment is, that the court could *248not order the defendant to stand committed until the fine and costs were paid. The court had the power so to adjudge; no practice is better séttled. But the defendant, in such case, stands precisely on the footing of one imprisoned by ca. sa., and is entitled to all the benefits of the acts for the relief of insolvent debtors. (Act of 1812, ch. 25, sec. 4.
It is supposed however, that the act of 1824, ch. 17, .does not extend to a case like the present, and therefore the judgment is improper. This act is an amendment of the previous laws for the benefit of insolvent debtors, and'is to be liberally construed. The judgment of the court in criminal causés, is “final process,” by virtue of which the defendant is imprisoned until the fine and costs are paid, it differs nothing in substance, from a common execution against the body; and the defendant may give the bond and security to appear at the next term of the court, and be discharged in like manner as if arrested on a ca. sa.
Judgment affirmed.